Gill, J. —
I. The matter relied upon for reversal is this, as claimed by defendant: That it was admitted at the trial, that, if plaintiff was entitled to recovery at all, his damages were as plaintiff claimed, $54.60, whereas the jury, while finding for the plaintiff, assessed the damages at only one dollar.
As authoritatively settled in this state, defendant cannot complain of this. Alderman v. Cox, 74 Mo. 78; Chinn v. Paris, 21 Mo. App. 365.
II. The other point suggested in defendant’s printed argument, to-wit, the insufficiency of the service of notice by the justice of the peace, as to-when the cause was set for trial before said justice, cannot be considered by us, for the reason that no such question is presented in the assignment of errors.
Defendant filed here a formal assignment of errors, and plaintiff in due time filed his “joinder in error.” The issues then for this court were made, and defendant cannot now present a point not included in said assignment of errors.
Judgment affirmed.'
All concur.